                                                                                  Case 2:19-cv-02197-JCM-DJA Document 9
                                                                                                                      8 Filed 05/06/20
                                                                                                                              05/04/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   TABITHA CARPENTER, an individual;                         Case No.: 2:19-cv-02197-JCM-DJA
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12                                                               STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  ADVANTAGE CREDIT, INC., a foreign                             DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   corporation; TRANS UNION LLC, a foreign                   TRANS UNION LLC WITH PREJUDICE
                                                                                  limited-liability company;
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                                                                         Defendants.
                                                                             15

                                                                             16              Plaintiff, Tabitha Carpenter (“Plaintiff”), and Defendant, Trans Union LLC (“Trans
                                                                             17   Union”) (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             18              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             19   the court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:19-cv-02197-JCM-DJA Document 9
                                                                                                                      8 Filed 05/06/20
                                                                                                                              05/04/20 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Trans Union, with Plaintiff and Trans Union bearing their own attorneys’

                                                                              2   fees and costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: May 4, 2020                            Dated: May 4, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                 QUILLING SELANDER LOWNDS
                                                                              6    KEVIN L. HERNANDEZ                            WINSLETT & MOSER, P.C
                                                                              7    /s/ Kevin L. Hernandez                        /s/ Jennifer Bergh
                                                                                   Kevin L. Hernandez, Esq.                      Jennifer Bergh, Esq.
                                                                              8    Nevada Bar No. 12594                          Nevada Bar No. 14480
                                                                                   8872 S. Eastern Avenue, Suite 270             6900 N. Dallas Parkway, Suite 800
                                                                              9    Las Vegas, Nevada 89123                       Plano, Texas 75024
                                                                                   kevin@kevinhernandezlaw.com                   jbergh@qslwm.com
                                                                             10    Attorney for Plaintiff                        etijerina@qslwm.com
                                                                                                                                 Attorneys for Trans Union LLC
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                 IT IS SO ORDERED:
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14                                                  ____________________________________
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                             15
                                                                                                                                          May 6, 2020
                                                                             16                                                  DATED: ____________________________
                                                                             17

                                                                             18

                                                                             19
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
